STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0794
VERSUS

ROBERT C. MEADS, JR. SEPTEMBER 12, 2022
In Re: Robert C. Meads, Jr., applying for supervisory writs,

32nd Judicial District Court, Parish of Terrebonne,
No. 290,742.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED. The Office of the Clerk of Court of Terrebonne
Parish has no record of receiving a Motion to Correct an Illegal
Sentence. Relator should file the motion with the district
court before seeking relief from this court.

JEW
AHP
WIL

COURT OF APPEAL, FIRST CIRCUIT

AS)

DEPUTY CLERK OF COURT
FOR THE COURT